Citation Nr: 1135515	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-25 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to March 23, 2001, for the grant of service connection for mood disorder, not otherwise specified.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from April 1977 to August 1981.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for mood disorder, not otherwise specified, effective March 23, 2001.  A notice of disagreement to the effective date assigned was received in July 2002 and a statement of the case was issued in January 2003.  The RO had originally determined that the Veteran had not filed a timely substantive appeal.  The Veteran appealed this determination to the Board and in a March 2008 decision, the Board determined that the Veteran had not received a copy of the statement of the case until July 2004 and, in turn, had filed a timely substantive appeal in August 2004.  

In August 2008, the Veteran requested a Board hearing.  However, in a March 2010 statement, this request was withdrawn.  The March 2010 statement also withdrew any other submitted or inferred pending claims. 

The Board also observes that the claims file was sent to the Veteran's representative of record, the American Red Cross, to allow for it to submit any additional written arguments.  However, in October 2010, the representative submitted a motion requesting to revoke representation.  In July 2011, the Board notified the representative that its motion was insufficient because it had not sent appropriate notice of the motion to the Veteran.  The Board held the appeal in abeyance for 30 days to give the representative time to file another motion with an appropriate copy to the Veteran.  As the Board did not receive anything further from the Veteran's representative, it resumed its review of the appeal.  Accordingly, the American Red Cross remains the representative of record.  Further, the representative was given the opportunity to submit additional written arguments, but appears to have waived this right.     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

After reviewing the claims file, it appears that the Veteran was never provided notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a).  The Board acknowledges that the issue in this case, entitlement to an earlier effective date, is a downstream issue from that of service connection and when a veteran is furnished proper VCAA notice with regard to the claim of service connection itself, another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003); See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  However, in the instant case, the Veteran never received notice for the underlying service connection claim.  Therefore, this case must be returned to the RO in order to provide the Veteran with VCAA notice.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran with an appropriate VCAA letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should specifically include notice of the evidence necessary to substantiate the issue on appeal, and advise the Veteran as to which evidence VA would obtain and what evidence the veteran would be expected to obtain.  See also, Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi 18 Vet. App. 112 (2004).  

2. Thereafter, the issue on appeal should be
readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


